
	

114 HR 987 IH: Davis-Bacon Repeal Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 987
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. King of Iowa (for himself, Ms. Jenkins of Kansas, Mr. Perry, Mr. Franks of Arizona, Mr. Harper, Mr. Duncan of South Carolina, and Mr. Hensarling) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To repeal the wage rate requirements commonly known as the Davis-Bacon Act.
	
	
 1.Short titleThis Act may be cited as the Davis-Bacon Repeal Act. 2.Repeal of Davis-Bacon wage requirements (a)In generalSubchapter IV of chapter 31 of title 40, United States Code, is repealed.
 (b)ReferenceAny reference in any law to a wage requirement of subchapter IV of chapter 31 of title 40, United States Code, shall after the date of the enactment of this Act be null and void.
 3.Effective date and limitationThe amendment made by section 2 shall take effect 30 days after the date of the enactment of this Act but shall not affect any contract in existence on such date of enactment or made pursuant to invitation for bids outstanding on such date of enactment.
		
